
	

113 HR 2615 IH: Securing Access to Rural Postal Services Act of 2013
U.S. House of Representatives
2013-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2615
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2013
			Mr. Smith of Nebraska
			 (for himself, Mr. McIntyre,
			 Mrs. Lummis, and
			 Mr. Enyart) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend title 39, United States Code, to cap rural post
		  office closures at no more than 5 percent of total closures in any given year,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Securing Access to Rural Postal
			 Services Act of 2013.
		2.Treatment of closures
			 and consolidations
			(a)Rural post
			 office annual closure limitation
				(1)In
			 generalSection 404a(a) of title 39, United States Code, is
			 amended—
					(A)in paragraph (2),
			 by striking or at the end;
					(B)in paragraph (3),
			 by striking the period and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(4)in any calendar year, close, consolidate,
				or suspend the operations of more than 5 percent of the postal facilities
				that—
								(A)were operating as
				of the first day of such calendar year; and
								(B)were within the K
				or L cost ascertainment grouping as of June 23,
				2011.
								.
					(2)DefinitionSection
			 404a of title 39, United States Code, is amended by adding at the end the
			 following:
					
						(d)For purposes of subsection (a)(4), the term
				postal facility means a post office, post office branch, post
				office classified station, or other facility which is operated by the Postal
				Service, and the primary function of which is to provide retail postal
				services.
						.
				(b)Alternative
			 postal access choiceSection 404(d) of title 39, United States
			 Code, is amended by striking all that precedes paragraph (2) and inserting the
			 following:
				
					(d)(1)The Postal Service, prior to making a
				determination under subsection (a)(3) as to the necessity for the closing or
				consolidation or any post office, shall—
							(A)provide adequate notice of its intention to
				close or consolidate such post office at least 60 days prior to the proposed
				date of such closing or consolidation to postal customers served by such post
				office;
							(B)conduct a nonbinding survey on the proposed
				closing or consolidation to allow postal customers served by such post office
				an opportunity to indicate their preference between or among—
								(i)the closing or consolidation;
				and
								(ii)1 or more alternative options;
				and
								(C)ensure that—
								(i)should the closure or consolidation
				of a post office be deemed necessary, it shall be the policy of the Postal
				Service to provide alternative access to postal services to those served by the
				post office by—
									(I)the alternative option under subparagraph
				(B)(ii); or
									(II)if more than one, the option under
				subparagraph (B)(ii) preferred by the greatest number of survey respondents;
				and
									(ii)if the Postal Service is unable to
				provide alternative access through the option described in clause (i) or if
				such option would be cost prohibitive, the Postal Service—
									(I)may provide alternative access through a
				different means; and
									(II)shall provide written notice to postal
				customers served by the post office identifying and explaining why the option
				identified by clause (i) was not possible or cost prohibitive, as the case may
				be.
									.
			
